       Case 1:19-cv-00968-DAD-BAM Document 46 Filed 08/13/21 Page 1 of 1



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   RUBEN FIGUEROA,                                  )   Case No.: 1:19-cv-00968-DAD-BAM (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   ORDER THAT INMATE RUBEN FIGUEROA IS
13            v.                                          NO LONGER NEEDED AS A WITNESS IN
                                                      )   THESE PROCEEDINGS, AND THE WRIT OF
14                                                    )   HABEAS CORPUS AD TESTIFICANDUM IS
     CLARK, et al.,
                                                      )   DISCHARGED
15                    Defendants.                     )
                                                      )
16                                                    )

17            Plaintiff Ruben Figueroa is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19            A video settlement conference in this matter commenced on August 13, 2021. Inmate Ruben

20   Figueroa, CDCR #T-55771, is no longer needed by the Court as a witness in these proceedings, and

21   the writ of habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

22
23   IT IS SO ORDERED.

24   Dated:        August 13, 2021
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28
